DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Independent Claims
Claim(s) 1, 7, 21, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being Anderson (US-20130163536).
As to claim 1, 7, 21, 25: Anderson teaches a method for operating a user equipment (LIE) in a wireless communication system, the method comprising: receiving, from a base station, information on a plurality of scheduling request (SR)  configurations (fig.23, 2310, [0177]); receiving, from the base station, an indication (fig.23, 2330, [0178]); and transmitting, to the base station, an SR based on the indication and an SR configuration among the SR configurations (fig.23, 2340, [0179]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Dependent Claims
Claim 2, 3, 5, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US-20130163536) in view of Chou (US-20130250828).
As to claim 2, 8: Anderson teaches the method of claim 1, wherein the UE is provided with a plurality of SR configurations including the SR configuration by the base station (fig.23, 2310, [0177]).
Anderson may not explicitly teach and wherein at least one of the plurality of SR configuration comprises an activated SR configuration.  However, Chou teaches, and wherein at least one of the plurality of SR configuration comprises an activated SR configuration ([0039]: eNB considers current loading and resources before sending SR configuration).
Thus, it would have been obvious to one of ordinary skill in the art to implement activated SR configurations, taught by Chou, into the SR, taught by Anderson, in order to allocate resources according to load conditions. In addition it would have been obvious to combine Chou and Anderson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 3, 9: Anderson teaches the method of claim 2, 8, wherein the activated SR configuration is determined based on at least one of factors comprising: a UE type; downlink (DL) traffic queued in buffers at the base station; information related to previous UE connections to a network; previous data transmitted on an uplink from 
Anderson may not explicitly teach current signalling load in a particular cell, or cluster of cells, served by the base station.  However, Chou teaches current signalling load in a particular cell, or cluster of cells, served by the base station ([0039]: eNB considers current loading and resources before sending SR configuration).
Thus, it would have been obvious to one of ordinary skill in the art to implement activated SR configurations, taught by Chou, into the SR, taught by Anderson, in order to allocate resources according to load conditions. In addition it would have been obvious to combine Chou and Anderson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 5: Anderson teaches the method of claim 2.
Anderson may not explicitly teach further comprising: transmitting, to the base station, at least one of components in a group of information, the components comprising: information related to a type of data in uplink (UL) buffers of the UE; information related to previous data transmissions of the UE; information relating to at least one of active applications or quality of service (QoS) class identifier (QCI) requirements to be expected; and information related to architectural aspects of a connected system known to the UE, and whereby the base station instructs the UE which SR configuration to use in response.  However, Chou teaches further ([0038, 39]: sr-ConfigIndex feedback to eNB is information related to QoS requirement, traffic pattern history, UL buffer having user data, DRX configuration).
Thus, it would have been obvious to one of ordinary skill in the art to implement feedback, taught by Chou, into the SR, taught by Anderson, in order to allocate resources according to QoS and traffic pattern history. In addition it would have been obvious to combine Chou and Anderson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 6: Anderson teaches the method of claim 5.
Anderson may not explicitly teach wherein a change in at least one of the components causes the UE to transmit information related to the change to the base station, and receiving, from the base station, a reconfiguration message.  However, Chou teaches wherein a change in at least one of the components causes the UE to transmit information related to the change to the base station, and receiving, from ([0038, 39]: sr-ConfigIndex feedback to eNB is information related to QoS requirement, traffic pattern history, UL buffer having user data, DRX configuration).
Thus, it would have been obvious to one of ordinary skill in the art to implement feedback, taught by Chou, into the SR, taught by Anderson, in order to allocate resources according to QoS and traffic pattern history. In addition it would have been obvious to combine Chou and Anderson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 11, 17, 20, 24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US-20130163536) in view of Yi (US-20180262945).
As to claim 11: Anderson teaches the method of claim 7.
Anderson may not explicitly teach further comprising: transmitting, to the UE, an initial SR configuration instruction on an radio resource control (RRC) channel.  However, Yi teaches further comprising: transmitting, to the UE, an initial SR configuration instruction on an radio resource control (RRC) channel ([0073]).
Thus, it would have been obvious to one of ordinary skill in the art to implement RRC, taught by Yi, into the SR, taught by Anderson, in order to implement a known feature of a pre-existing communication standard to configure the SR. In addition it would have been obvious to combine Anderson and Yi in a known manner to obtain 

As to claim 17, 20, 24, 28: Anderson teaches the method of claim 1, 7, 21, 25.
Anderson may not explicitly teach wherein the plurality of SR configurations is obtained by radio resource control (RRC) signaling.  However, Yi teaches wherein the plurality of SR configurations is obtained by radio resource control (RRC) signaling ([0073]).
Thus, it would have been obvious to one of ordinary skill in the art to implement RRC, taught by Yi, into the SR, taught by Anderson, in order to implement a known feature of a pre-existing communication standard to configure the SR. In addition it would have been obvious to combine Anderson and Yi in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 15, 18, 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US-20130163536) in view of Elbwart (US-20150358998).
As to claim 15, 18, 22, 26: Anderson teaches the method of claim 1, 7, 21, 25.
Anderson may not explicitly teach wherein the indication is included in downlink control information (DCI) received from the base station.  However, Elbwart ([0166, 203, 221]: SR instruction).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI, taught by Elbwart, into the SR, taught by Anderson, in order to implement a known feature of a pre-existing communication standard to configure the SR. In addition it would have been obvious to combine Elbwart and Anderson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 16, 19, 23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US-20130163536) in view of Lee (US-20180132274).
As to claim 16, 19, 23, 27: Anderson teaches the method of claim 1, 7, 21, 25-.
Anderson may not explicitly teach wherein the SR configuration comprises a SR-prohibit timer.  However, Lee teaches wherein the SR configuration comprises a SR-prohibit timer ([0068]: prohibit timer).
Thus, it would have been obvious to one of ordinary skill in the art to implement prohibit timer, taught by Lee, into the SR, taught by Anderson, in order to implement a known feature of a pre-existing communication standard to configure the SR with a backoff parameter. In addition it would have been obvious to combine Lee and Anderson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/Primary Examiner, Art Unit 2466